Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s argue in the Remarks filed on 10/29/21 that the implant shown in Milo does not have straight legs nor does the insertion tool have a third implant-engaging feature that only contacts the top surface of the bridge member of the implant (Remarks pg. 10-13). Applicant’s remark are correct in regards to the Milo reference (US Patent Pub. 20120085809A1) in that third implant engaging feature (holder 37 on effector 35, see Fig. 9) does not only contact the top surface of the bridge but instead utilizes a groove (groove 38, Fig. 9) to hold the entire central region/bridge member of the implant. In addition, to modify the effector of Milo to only contact the top surface of the implant would destroy how the invention was intended to be used, namely, the method of holding the staple in place, and for that reason the reference cannot be modified.
In addition, another reference of note is Eutenuer et al (US Patent Pub. 20100312275A1) which discloses3 an insertion tool and an implant (Fig. 7A, 9, and 11A-12C).  However, the main difference between the Eutenuer reference purposely leaves a gap between the bridge of the implant and the insertion tool third implant-engaging feature, and the third implant-engaging feature is not movable relative to the rest of the insertion tool. In addition, there is no reasonable motivation to modify the Eutenuer reference to have these features without destroying the intended use of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775